Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-28 are allowed
	The application is subject to a Terminal Disclaimer been filed on 04/13/2021 by which the application is placed in condition for allowance.
	The IDS filed on 08/13/2021 has been analyzed and acknowledged in view of other potential double patenting interference and for anticipation which are made part of this decision, evidenced at the Reasons for Allowance in section 3.
	The grounds for allowance are herein set by the limited range of wavelengths emitted for establishing a narrower operational range by which addressing a specific anomaly response as claimed; 
	wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm  or 795 nm to about 815 nm.
	
Reasons for Allowance
3.	The  substance of the instant claims overcomes the most representative art to John Richardson et al., (hereinafter Richardson) (US 2014/0285644) in view of Homme Hellinga et al., (hereinafter Hellinga) (US 2020/0271659) and of the prior art listed in the filed IDS.

The reference to Richardson fails to teach, about  "an emitter for emitting pulses of electromagnetic radiation" that pulses "electromagnetic radiation having a wavelength from about 770 nm to about 790 nm" or "electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.". Hellinga is directed to glucose biosensors, and does not clearly disclose that the respective matching frequencies are provided by laser emitters as claimed, while describing "biosensors comprising a ligand-binding protein that binds glucose." (Hellinga Par.[0015]) and rather indicates that the glucose biosensor may include "various types of reporter groups" that "comprise a fluorophore that produces a fluorescent signal." (Hellinga at Par.[0144]) and the fluorophore attached to the glucose biosensor may emit radiation within the claimed range of wavelengths from 795 nm to about 815 nm.
Other prior arts analyzed are to; 
Berlin et al., US 2020/0222557 disclosing the effect on biological cells by modulating macrophage activity and treating associated disease where the 770-790 nm and 795-815nm relates to macrophage dimensions and not to emitted wavelengths and of Hellinga et al., US  2020/0271659 disclosing the same biological effect of the 770-Graham factual inquiries necessary to substantiate such combination per MPEP2143.I. 
Furthermore, each and every art listed in the IDS of 08/13/2021 has been analyzed in lieu of the above allowance considerations as following;
Steiner US 2017/0280029 = represents the closest art generally describing an endoscope combining visible and fluorescent wavelengths into a final image but failing to disclose the narrow wavelength range herein claimed and the advantages resulting from the application of this method  
Blanquart WO 2014/018951 = remains unspecific to the wavelengths range
Fujita US 2019/0129037 = operates at 400-800 nm
Krattiger US 2014/0300718 = operates at lower wavelengths range between 380 to 750 nm 1 
DiMaio US 2018/0310828 = defines a wider range between any two values from 400 to 1,100 nm, without resulting in any two narrow band range as claimed
Kang US 2018/0000401 = employs an excitation light at 760 nm
Sartor US 2017/0280970 = unspecified wavelengths
Zeien US 2014/0276093 = applies variable wavelengths emitted according to particle size, color, quantity of particles within a specific media of air, blood, mucus, urine etc.,
Modell US 2014/0253704 = remains unspecific to the wavelength range

Zigler US 2002/0128559 = does not relate to any specific wavelength 
Nakaoka US 7,774,048 = limits the wavelengths to about 380-485 or 490-570 or 585-660 or 390-690 or 400-430 5F 670-690 nm
It is concluded that the arts identified in the IDS currently filed would address a topical method of irradiating a sample with various energies at different wavelengths than those herein claimed thus relating to different sample response.

No other relevant art has been found anticipating or closely obviating the claimed.

Conclusion
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/